Citation Nr: 1545524	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to May 12, 2010, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel






INTRODUCTION

The appellant is  a Veteran who served on active duty from August 1989 to September 1989, from December 1990 to June 1991, from May 1998 to January 2003, and from January 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, and assigned a 30 percent rating, effective November 3, 2008 (date of claim).  The Veteran disagreed with the rating assigned, but not the effective date.

In August 2014, the Board issued a decision that granted a 50 percent initial rating for the Veteran's service-connected PTSD prior to May 12, 2010, and remanded the issues of entitlement to an initial rating in excess of 30 percent from May 12, 2010, for PTSD; and entitlement to a total disability rating based upon individual unemployability (TDIU) for additional development.

The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), to the extent that it denied an initial rating in excess of 50 percent prior to May 12, 2010, for his service-connected PTSD.  In May 2015, the Court issued an Order that granted a Joint Motion for Partial Vacatur and Remand (Joint Motion), vacated the Board's August 2014 decision, to the extent that it declined to award an initial rating in excess of 50 percent prior to May 12, 2010, for the Veteran's service-connected PTSD, and remanded the matter to the Board for action in compliance with the May 2015 Joint Motion.

As noted, the issues of entitlement to an initial rating in excess of 30 percent from May 12, 2010, for the Veteran's service-connected PTSD and entitlement to TDIU were remanded by the Board in August 2014.  These issues appear to be still undergoing development at the RO and have not yet been returned to the Board; therefore, they are not addressed herein.  The Board does note, however, that when the RO implemented the Board's August 2014 decision in a June 2015 rating decision, it awarded a 50 percent initial rating for the Veteran's service-connected PTSD, effective November 3, 2008 (with no end date).  Therefore, the increased rating claim that was remanded by the Board in August 2014 is now characterized as entitlement to an initial rating in excess of 50 percent from May 12, 2010, for the Veteran's service-connected PTSD.  See Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014) (holding that "[o]nce the [Appeals Management Center] granted . . . a 30% evaluation . . ., the only issue before the Board was entitlement to a disability evaluation in excess of 30% [and] . . . it was outside the scope of the veteran's direct appeal for the Board to revisit the issue of entitlement to a disability evaluation less than 30%.").


FINDING OF FACT

Prior to May 12, 2010, the Veteran's PTSD was manifested by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas was not shown.  


CONCLUSION OF LAW

Prior to May 12, 2010, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the May 2009 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A December 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a November 2008 letter also provided the Veteran with general disability rating and effective criteria.  He has had ample opportunity to respond and supplement the record, and he has not alleged that notice was less than adequate.  Additionally, the May 2015 Joint Motion did not indicate there were any notice deficiencies.

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining his VA treatment records and providing him with a VA examination in December 2008.  Neither the Veteran nor his attorney has identified any evidence that remains outstanding.  They have also not indicated that the December 2008 VA examination was in any way inadequate.  Significantly, it was not indicated in the May 2015 Joint Motion that the available evidence of record was incomplete or insufficient to properly rate the Veteran's PTSD prior to May 12, 2010.

In September 2015, the Veteran's attorney submitted a September 2015 report by a private psychologist, which addresses the Veteran's claim for an increased rating for his PTSD.  As this was submitted with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


B. Legal Criteria, Factual Background, and Analysis

The May 2009 rating decision that is on appeal granted the Veteran's claim of entitlement to service connection for PTSD, evaluated as 30 percent disabling, effective November 3, 2008.  In August 2014, the Board issued a decision granting an increased initial rating of 50 percent for the Veteran's PTSD, effective from November 3, 2008 to May 12, 2010.  As discussed in the Introduction, that stage of the appeal was vacated by the Court and has been returned to the Board for readjudication consistent with the terms of a May 2015 Joint Motion.  

The matter of the rating to be assigned for the Veteran's PTSD from May 12, 2010, was remanded to the AOJ in the August 2014 Board decision, and has not yet been returned for final adjudication; therefore, it is not for consideration herein.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

After evaluating the evidence of record, the Board concludes that for the period prior to May 12, 2010, the Veteran is not entitled to an initial rating in excess of 50 percent, as his PTSD symptoms have not resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9411.

Specifically, the Veteran's Charleston, South Carolina VA Medical Center (VAMC) treatment records show that in March 2008, he presented to transfer care to his new provider.  He reported that he had been previously given various psychiatric diagnoses, including major depressive disorder, dysthymia, bipolar affective disorder, cyclothymia, substance abuse, and generalized anxiety disorder.  He reported currently feeling down due to the stresses in his life, but also reported good energy, distractibility, and no changes in his sleep with need for sleep daily.  He denied any current risk-taking behaviors, active suicidal or homicidal thoughts, and hallucinations, delusions, or paranoia.  He further reported playing his guitar at local amateur mic nights but had little other activity.  It was additionally noted that the Veteran served in the Marine Corps during Desert Storm on the front line, but he denied re-experiencing symptoms from his time in combat.  After a mental status examination, cyclothymia and polysubstance abuse were assessed.  

The Veteran was seen for follow-up in April 2008 and in June 2008, however, he missed his appointment in August 2008.  In September 2008, the Veteran reported by telephone that he was feeling overwhelmed and more depressed, with an inability to stay on task or concentrate.  When he expressed concern that he was not being treated for attention deficit hyperactivity disorder (ADHD), his psychiatrist advised that she felt this diagnosis was in question given his history which was more consistent with bipolar illness and that the symptoms he was reporting were consistent with hypomania.  

In October 2008, the Veteran was seen by his primary care provider for a complete health screening.  This included a PTSD screening which was negative (0 out of 4 questions answered).  Also in October 2008, the Veteran reported for outpatient mental health treatment.  His chief complaint was that he had difficulty concentrating.  Cyclothymia continued to be assessed, and a Global Assessment of Functioning (GAF) score of 52 was assigned.

In December 2008, the Veteran's treating psychiatrist contacted him by telephone.  He reported a worsening in his depression and stated that he felt hopeless.  He noted impaired concentration to the point that he had not been able to work and spent most of his days in bed.  He also had lingering thoughts of suicide, but denied any plans or intent of suicide.  He was seen a few days later, also in December 2008, for mental health outpatient treatment.  On this day, he reported that he was still depressed and lacked motivation, with poor energy and impaired concentration.

In January 2009, the Veteran reported for electroconvulsive therapy (ECT) consultation.  It was noted that he carried a diagnosis of cyclothymia and that he had reported experiencing mood-related symptoms since adolescence.  His main complaint was that he seemed to be in a persistent depressed phase with trouble sleeping, diminished interest without anhedonia, feelings of guilt, low energy, poor concentration, loss of appetite, and fleeting passive suicidal thoughts without plan or intent.  It was further noted that the Veteran had a significant confounding factor in his substance abuse.  

In February 2009, the Veteran again reported feeling depressed and requested ECT.  It was noted that he had a past psychiatric history of cyclothymia versus bipolar disorder type II as well as polysubstance dependence with chronic mood symptoms and passive suicidal ideation without plan/intention.  He endorsed irritability, loss of interest in pleasurable activities, decreased libido, decreased appetite (with weight loss), decreased energy, psychomotor agitation, problems with concentration, guilt about the past, hopelessness and near daily suicidal ideation.  The Veteran denied auditory and visual hallucinations, and other psychotic symptoms.  He also denied PTSD symptoms (flashbacks and dreams) related to combat, even though he was exposed to combat on the "front lines."  After a mental status examination, cyclothymia versus bipolar disorder type II versus mood disorder, not otherwise specified vs substance induced mood disorder were assessed.  Alcohol abuse versus dependence, nicotine dependence, marijuana abuse, amphetamine abuse versus dependence, were also assessed.  A GAF score of 41 was assigned.  With respect to PTSD, the treating psychiatrist noted that although the Veteran denied having symptoms of such, with his history of combat exposure and his admission that his depressive symptoms worsened after going to Iraq, PTSD had to be kept in mind when evaluating the Veteran's mood symptoms.

From February to March 2009, the Veteran underwent three courses of ECT treatment.  In his February 2009 mental health nursing admission assessment, a PTSD screen was completed; it was negative (0 out of 4 questions answered).  

In March 2009, the Veteran was seen for follow-up treatment.  His chief complaint was that he felt he had left the hospital too soon, noting that he had felt more energized and had better concentration while undergoing the three ECT treatments.  Now that he was home, he reported increased depression with more impairment in concentration and decreased participation in activities.  He subsequently was hospitalized for three more courses of ECT treatment, also in March 2009.  In his March 2009 mental health nursing admission assessment, a PTSD screen was completed; it was negative (0 out of 4 questions answered).  

In the Veteran's March 2009 discharge summary note, it was noted that it had been recommended he remain inpatient to continue ECT treatment.  However, the Veteran desired to be discharged prematurely as he did not want to remain in the hospital over a weekend.  Bipolar affect disorder type II versus cyclothymia, depression not otherwise specified versus substance induced mood disorder, alcohol abuse, marijuana abuse, and history of amphetamine abuse was assessed.  A GAF score of 40 was assigned.

In September 2009, the Veteran returned for follow-up mental health treatment.  He reported that his depression was improved with more desire for activity.  He was also not as reclusive, going to the beach, spending time with friends, and still playing his music.  He also visited his children in Florida when he could, and tried to work for a landscaper which lasted about 8 weeks before he was laid off.  He noted that he still had difficulty concentrating and attending to task, was easily distracted, and had racing and disorganized thoughts.  He also reported continued lack of motivation, which the treating provider noted contradicted his statement of having been more social.  The treating provider further noted that the Veteran remained fixated on the idea of an ADHD diagnosis, but given his history of cyclothymia as well as his past abuse of medications, the provider explained that no stimulant medications would be prescribed.  The Veteran denied suicidal or homicidal thoughts, plans or intent, and reported sleeping well.  After a mental status examination, cyclothymia with symptoms of hypomania was assessed.  

In February 2010, the Veteran reported compliance with his medications and related that he felt less "darkness."  He also stated that although he still experienced depressed episodes, they were not as encompassing.  He reported that he was working with a friend doing tile work, usually averaging 40 hours a week, and that he continued to play his music on Thursday and Friday nights, with efforts taken to try and sell his songwriting.  He complained of continued difficulty with focus and concentration, but stated that he slept well.  The Veteran was noted to be more organized in conversation and he did not report any racing thoughts or risk-taking behaviors.  After a mental status examination, cyclothymia was assessed; it was also noted that the Veteran was still complaining of difficulty maintaining his focus and concentration.  In an addendum note to this treatment record, also completed in February 2010, it was noted that the Veteran had been given a diagnosis of PTSD by history as a secondary diagnosis.  He did not have any complaints regarding any trauma related memories at that time.

In addition to the foregoing VA treatment, the Veteran was afforded a VA examination during the relevant portion of the appeal period.  On December 2008 VA examination, the Veteran reported a medical history of dysthymia, depression, bipolar disorder, and ADHD.  He noted that he was recently divorced in November 2008 and had relocated to live with his mother.  He reported a good relationship with his family members and frequent contact with his children (who lived out of state).  Subjective psychiatric complaints included depression, cyclothymia, mood swings, poor concentration and task completion, short term memory loss, anxiety, insomnia, and "all the symptoms that are right out of the book for [PTSD]," including fatigue, hopelessness, reaction to and fear of returning to a particular environment, sleep problems, personality problems, forgetfulness, retrieval, and dislike of crowds and other people.  The Veteran described these symptoms as continuous and so severe that he had not yet learned how to handle them.  He reported recent employment "filling in" as a "carpenter's helper" but stated he was unable to enter the job field.  Socially, he enjoyed playing music at local venues, although he reported drinking to excess.  The VA examiner diagnosed chronic, moderately severe PTSD, and assigned a GAF score of 58.  The examiner further noted that the Veteran's claims file had not been received and thus was not reviewed.  In an addendum note, the examiner stated that he had received an envelope with the Veteran's service medical records but they were illegible.  No alteration or addition was required of his original report after reviewing the additional evidence.

As was indicated earlier, for the period prior to May 12, 2010, the Veteran is currently assigned a 50 percent initial rating for his PTSD.  After considering the evidence of record under the laws and regulations set forth above, the Board finds that for the period prior to May 12, 2010, the Veteran's PTSD does not warrant an initial rating in excess of 50 percent.  Specifically, although the Veteran's VA treatment records reflect an extensive psychiatric history for which he has received both outpatient treatment and in-patient therapy, they also show that such treatment has been for symptoms associated with psychiatric disabilities other than PTSD, such as cyclothymia and bipolar disorder.  Notably, service connection for bipolar disorder was denied in a May 2009 rating decision, which was then continued in a June 2009 rating decision.

In Mittleider v. West, 11 Vet. App. 181 (1991), the United States Court of Appeals for Veterans Claims (Court) ordered the Board to consider the applicability of 38 C.F.R. § 3.102 (reasonable doubt), in a case where the veteran was seeking an increased rating for his service-connected PTSD but also had separate psychiatric diagnoses for which service connection had not been established.  Importantly, in that case, the Court found that "there [was] no medical evidence in the record separating the effects of the appellant's service-connected PTSD from his personality disorders," and noted that a VA physician had submitted a statement indicating that the veteran's PTSD was "muddled" by his personality disorders and drug abuse.  Such facts are distinguishable from the case at hand where, over the course of the Veteran's treatment for psychiatric disabilities during the appeal period under consideration herein, PTSD was not diagnosed by his treating mental healthcare providers.  Additionally, the Veteran did not complain of PTSD symptoms either.  For example, in March 2008, when the Veteran transferred care to a new provider, he did not report a past diagnosis of PTSD.  He also denied re-experiencing symptoms from his time in combat even when it was noted that he had served in the Marine Corps during Desert Storm on the front line.  In October 2008, February 2009, and March 2009, the Veteran was screened for PTSD; he answered 0 out of the 4 questions asked.  In February 2009, he was also asked about and specifically denied having PTSD symptoms (of flashbacks and dreams) related to combat.  Similarly, in February 2010, it was noted that the Veteran had been given a diagnosis of PTSD by history as a secondary diagnosis, but that he did not have any complaints related to that diagnosis.  Therefore, while the Veteran's VA treatment records prior to May 12, 2010, reflect treatment for various psychiatric symptoms, including depression, it cannot be said that they are relevant to his PTSD claim when such symptoms were attributed to other psychiatric disabilities for which service connection has not yet been established.

The only report in the record containing findings relevant to the Veteran's PTSD for the period prior to May 12, 2010, is the report of the December 2008 VA examination.  During that examination, the Veteran reported suffering from a long history of depression that was accompanied by other symptoms attributable to PTSD, like fatigue, hopelessness, reaction to and fears of returning to a particular environment, sleep problems, personality problems, forgetfulness, retrieval, and dislike of crowds and other people.  He further stated that these symptoms were severe and chronic, and indicated that he had difficulty maintaining employment because of his symptoms.  However, the Veteran also reported that he had a good relationship with his family, had frequent contact with his children even though they lived out of state, and enjoyed playing music at local venues.  Such evidence demonstrates that the Veteran's PTSD was severe enough to cause occupational and social impairment with reduced reliability and productivity (which is consistent with the 50 percent rating currently assigned for that disability), but was not so severe as to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, and family relations.  Importantly, the December 2008 VA examiner also assessed the severity of the Veteran's PTSD as being moderately severe, and assigned a GAF score of 58, which is consistent with "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).  Such findings are consistent with the 50 percent rating currently assigned, and do not warrant the next higher rating of 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges the Veteran's argument that he warrants a higher rating for his PTSD and has considered the September 2015 report from a private psychologist which he submitted in support of his claim.  In this report, the private psychologist notes he reviewed the Veteran's entire record and conducted a telephone interview with the Veteran to conclude that the Veteran's "PTSD with concomitant depression had imposed very severe limitations of social and occupational functioning with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood from 2008 to the present."  

As an initial matter, the Board notes that although the September 2015 private psychologist's  report focuses on the entire appeal period, its analysis of this report will address only that portion that is relevant to the period under consideration herein (i.e., the appeal period from November 2008 to May 12, 2010).  After reviewing the relevant portions of the September 2015 private psychologist's report, the Board notes that he relied heavily upon the Veteran's VA treatment records to arrive at his final conclusion.  For example, he noted that in March 2009 the Veteran underwent ECT treatment for depressive symptoms; that in May 2009, the Veteran was still endorsing depressive symptoms along with irritability, loss of interest in pleasurable activities, decreased libido, decreased appetite (with weight loss), decreased energy, psychomotor agitation, problems with concentration, guilt about the past, hopelessness and near daily suicidal ideation; and that in September 2009, the Veteran reported having difficulty concentrating and attending to task.  As was discussed above, however, these symptoms and the treatment thereof were attributed entirely to psychiatric diagnoses other than PTSD.  The probative value of the September 2015 private psychologist's report is further limited by his failure to address or discuss the Veteran's denial of PTSD symptoms within the same treatment records that he quoted in his report.  

Finally, to the extent that the September 2015 private psychologist relied upon the December 2008 VA examination report to conclude that the Veteran is entitled to a 70 percent rating for his PTSD, the Board notes that he focused only on the symptoms reported by the Veteran and did not discuss his additional reports of having positive relations with his family and children, and of being active in the local music scene.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the Court stated, "In all cases, it is what an examiner learns from the claims file for use in forming the expert opinion-and not just the reading of the file-that matters."  Here, although the September 2015 private psychologist had access to the Veteran's claims file and reviewed records prior to the formulation of his opinion, it is clear that his opinion was based on a selective reading of the claims file without full consideration of the facts relevant to the Veteran's claim.  Significantly, in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit explained that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  By failing to also address the Veteran's reports regarding his family and other relations, it cannot be said that the September 2015 private psychologist gave proper consideration to the level of impairment caused by the Veteran's symptoms in the relevant areas.  

In summary, although the record establishes that the Veteran's PTSD is productive of occupational and social impairment consistent with a 50 percent rating for the period prior to May 12, 2010, the criteria for a higher 70 percent rating have not been shown.  

In reaching this conclusion, the Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As discussed in detail above, for the period prior to May 12, 2010, the Veteran's PTSD primarily involved symptoms as described in the December 2008 VA examination report.  Diagnostic Code 9411 contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In summary, there is no indication in the record that the average industrial impairment from PTSD would be in excess of that contemplated by the rating provided by Diagnostic Code 9411.  The Veteran's disability picture is not shown to be exceptional or unusual.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 50 percent for PTSD prior to May 12, 2010, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


